                                 UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF LOUISIANA

TYRAN MILLER
                                                                             CIVIL ACTION
VERSUS
                                                                             NO. 19-97-SDD-EWD
CASTULLO IGNACIO
VERDUGO, ET AL.

                                         NOTICE AND ORDER

            On January 16, 2019 plaintiff, Tyran Miller (“Plaintiff”), filed a Petition for Damages (the

“Petition”) against Castullo Ignacio Verdugo (“Verdugo”), Swift Transportation Co. of Arizona,

LLC (“Swift”) and Mohave Transportation Insurance Company (“Mohave”), for damages

allegedly arising out of a January 20, 2018 automobile accident.1 In the Petition, Plaintiff alleges

that “the sudden, unexpected and violent blow of the collision caused him to received severe and

painful injuries to his mind and body”2 and seeks to recover damages for “all mental and physical

pain and suffering, medical expenses, lost wages, and any and all other items of damage which

may be associated herewith.”3

            On February 13, 2019, Mohave filed a Notice of Removal based on federal diversity

subject matter jurisdiction, 28 U.S.C. § 1332.4              Although Mohave adequately alleges the

citizenship of the individual parties,5 the Notice of Removal is insufficient with respect to the

allegations of citizenship of Swift and Mohave. Per the Notice of Removal, Swift “is a limited

liability company organized under the law of the State of Delaware with its principal place of


1
    R. Doc. 2, pp. 4-7.
2
    R. Doc. 2, p. 5, ¶ VI.
3
    R. Doc. 2, p. 6, ¶ VII.
4
    R. Doc. 1.
5
 Mohave alleges that Plaintiff is domiciled in Louisiana, and that defendant Verdugo is domiciled in Arizona. R.
Doc. 1, ¶¶ XIII & XVI.

                                                       1
business in the State of Arizona.”6 To properly allege the citizenship of a limited liability company

or other type unincorporated association, a party must identify each of the members of the

association and the citizenship of each member in accordance with the requirements of § 1332(a)

and (c).7 The same requirement applies to any member of a limited liability company or other type

of unincorporated association which is also a limited liability company or unincorporated

association.8 With respect to Mohave, the Notice of Removal provides that Mohave “is a Captive

Insurance Company incorporated in the State of Arizona and wholly owned by Swift

Transportation Co. of Arizona, LLC.”9 In diversity cases involving corporations, “allegations of

citizenship must set forth the state of incorporation as well as the principal place of business of

each corporation.”10 While the undersigned assumes that Mohave’s allegation that it is “wholly

owned” by Swift is meant to indicate that Mohave’s principal place of business is Arizona, that is

not clear from the allegation of citizenship in the current Notice of Removal.

            In addition to the insufficiency of certain allegations of citizenship set forth above, the

undersigned also sua sponte raises the issue of whether the amount in controversy requirement has

been met. Plaintiff’s Petition does not specify what injuries Plaintiff sustained in the accident and

instead only alleges that his injuries were “severe and painful.”11 There is no allegation in the


6
    R. Doc. 1, ¶ XIV.
7
  See, Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008); 13F Fed. Prac. & Proc. Juris § 3630.1
(3d ed.) (“whenever a partnership, a limited partnership, a joint venture, a joint stock company, a labor union, a
religious or charitable organization, a governing board of an unincorporated institution, or a similar association brings
suit or is sued in a federal court, the actual citizenship of each of the unincorporated association’s members must be
considered in determining whether diversity jurisdiction exists.”) (internal citations omitted).
8
 See, Turner Bros. Crane and Rigging, LLC v. Kingboard Chemical Holding Ltd., Civil Action No. 06-88, 2007 WL
2848154, at *4-5 (M.D. La. Sept. 24, 2007) (“when partners or members are themselves entities or associations, the
citizenship must be traced through however many layers of members or partners there may be, and failure to do [sic]
can result in dismissal for want of jurisdiction.”) (quotation and citation omitted).
9
    R. Doc. 1, ¶ XV.
10
     Getty Oil, Div. of Texaco v. Ins. Co. of North America, 841 F.2d 1254, 1259 (5th Cir. 1988).
11
     R. Doc. 2, p. 5, ¶ VI.

                                                            2
Petition regarding the amount in controversy, and Plaintiff only lists general categories of

damages. “Courts have routinely held that pleading general categories of damages, such as ‘pain

and suffering, disability, lost wages, loss of earning capacity, medical expenses, etc.,’ without any

indication of the amount of the damages sought, does not provide sufficient information for the

removing defendant to meet his burden of proving that the amount in controversy is satisfied under

the ‘facially apparent’ test.”12 Accordingly, the amount in controversy is not facially apparent

from the Petition, and Mohave bears the burden of establishing, by a preponderance of the

evidence, that the amount in controversy likely exceeds $75,000.13

         In its Notice of Removal, Mohave points to Plaintiff’s failure to include a jurisdictional

allegation, and states that Plaintiff’s medical specials to date total $10,535.82.14 While Mohave



12
   See, Anderson v. Swift Transportation Company of Arizona, LLC, Civil Action No. 18-13, 2018 WL 3341822, at *
3 (M.D. La. June 4, 2018) (quoting Davis v. JK & T Wings, Inc., No. 11-501, 2012 WL 278728, at *3 (M.D. La. Jan.
6, 2012) (citing Alderdice v. Lowe’s Home Centers, Inc., Civil Action No. 09-406, 2010 WL 371027 (M.D. La. Jan.
29, 2010); Nelson v. Wal–Mart Stores, Inc., Civil Action No. 09-302, 2009 WL 1098905 (W.D. La. Apr. 22, 2009),
and numerous cases cited therein, Fontenot v. Granite State Ins. Co., No. 08 CV 1296, 2008 WL 4822283 (W.D. La.
Nov. 3, 2008); and Bonck v. Marriot Hotels, Inc., No. Civ. A. 02-2740, 2002 WL 31890932 (E.D. La. Dec. 30, 2002)).
13
  Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999). When a plaintiff has not alleged a specific amount
of damages, a removing defendant bears the burden of proving by a preponderance of the evidence that the amount in
controversy exceeds $75,000. Luckett, 171 F.3d at 298 (citing De Aguilar v. Boeing Co., 11 F.3d 55, 58 (5th Cir.
1993)). The removing party may make this showing either: “(1) by demonstrating that it is ‘facially apparent’ that the
claims are likely above $75,000, or (2) ‘by setting forth the facts in controversy—preferably in the removal petition,
but sometimes by affidavit—that support a finding of the requisite amount.’” Luckett, 171 F.3d at 298 (quoting Allen
v. R&H Oil & Gas Co., 73 F.3d 1326, 1335 (5th Cir. 1995)). Once a removing defendant has established, by a
preponderance, that the amount in controversy exceeds the federal jurisdictional amount, “[i]t must appear to a legal
certainty that the claim is really for less than the jurisdictional amount to justify dismissal.” De Aguilar v. Boeing
Co., 47 F.3d 1404, 1412 (5th Cir. 1995).
14
   R. Doc. 1, ¶¶ VII & XII. Louisiana Code of Civil Procedure Article 893(A)(1) provides that “[n]o specific monetary
amount of damages shall be included in the allegations or prayer for relief of any original, amended, or incidental
demand. The prayer for relief shall be for such damages as are reasonable in the premises except that if a specific
amount of damages is necessary to establish…the lack of jurisdiction of federal courts due to insufficiency of
damages…a general allegation that the claim exceeds or is less than the requisite amount is required.” With respect
to article 893(A)(1), this Court has held that a “plaintiffs’ failure to follow La. C.C.P. art. 893(A)(1)’s mandate, while
entitled to some consideration, in and of itself is not determinative of the amount in controversy.” Weber v. Stevenson,
Civil Action No. 07-5595, 2007 WL 4441261, at * 4 (M.D. La. Dec. 14, 2007). See also, Haydel v. State Farm Mut.
Auto. Ins. Co., CIVA 07-939, 2008 WL 2781472, at * 5 (M.D. La. July 10, 2008) (“This Court has held that the failure
to make such an allegation is not, in and of itself, determinative of the amount in controversy; however, such failure
is entitled to ‘some consideration’ in making the jurisdictional determination.”) (citing Weber); Machinery Paver
Sales, Inc. v. Bomag Americas, Inc., Civil Action No. 06-697, 2007 WL 2900489, at * 3 (M.D. La. Oct. 1, 2007).

                                                            3
recognizes that “[s]pine injuries vary by severity,” it asserts that damages for such injuries “often

exceed $75,000.00”15 and that

                       Per medical records provided to date by Plaintiff’s counsel, the
                       Plaintiff continues to complain of neck and back pain with
                       numbness and tingling in the ulnar digits of his left hand and tingling
                       bilaterally in his feet. On March 30, 2018, MRI films were obtained
                       of Plaintiff’s cervical spine. According to the radiologist, the
                       cervical MRI revealed: 1) multi-level disc desiccation throughout
                       the cervical spine and straightening of the cervical lordosis, which
                       were noted to be suspicious for soft tissue injury and possible
                       muscle spasm; 2) disc herniation at C2-3 and C3-4; 3) disc bulges at
                       C4-5 and C6-7; and 4) possible annular tear at C3-4 and C4-5. On
                       March 30, 2018, MRI films were obtained of Plaintiff’s lumbar
                       spine. According to the radiologist, the lumbar MRI revealed: 1)
                       disc desiccation at L5-S1 and straightening of the lumbar curvature
                       consistent with a soft tissue injury and probable muscle spasm; 2)
                       posterior annular bulge at L5-S1 with loss of disc height; and 3)
                       facet hypertrophy bilaterally at L3-4, L4-5 and L5-S1. On April 11,
                       2018, Plaintiff’s physician related the findings noted above in the
                       cervical and lumbar MRI’s to the subject accident that occurred on
                       January 20, 2018.16

Mohave also asserts that “Plaintiff’s physician suggested proceeding with cervical epidural steroid

injections since he failed to respond appropriately to conservative treatment.”17 Although Mohave

does cite cases wherein general damage awards for seemingly similar injuries exceeded the

jurisdictional threshold,18 this Court recently noted that “‘[s]everal recent federal court decisions

have held that the removing defendant did not meet its burden of providing [sic] the amount in




15
     R. Doc. 1, ¶ X.
16
     R. Doc. 1, ¶ XI.
17
     R. Doc. 1, ¶ XIII.
18
   Smith v. Goetzman, 720 So.2d 39 (La. App. 1 Cir. 1998) (affirming jury award of $50,000 for past and future
physical pain and suffering and $25,000 for permanent disability where MRI showed disc bulges and protrusions and
plaintiff was in need of continuing psychotherapy for depression); Keller v. City of Plaquemine, 700 So.2d 1285 (La.
App. 1. Cir. 1997) ($125,000 general damage award where plaintiff suffered from disc compression, extrusion, and
herniation but where, because of other medical problems, plaintiff was not a surgical candidate); Hoyt v. Gray Ins.
Co., 809 So.2d 1076 (La. App. 4 Cir 2002) (affirming award of $150,000 in general damages following bench trial).

                                                         4
controversy where the plaintiff suffered disc bulging or herniation without operation, and incurred

less than $15,000 in medical expenses at the time of removal.’”19

           Based on the information contained in the Petition and the Notice of Removal, the court

sua sponte raises the issue of whether it may exercise diversity jurisdiction in this matter,

specifically, whether the amount in controversy requirement has been met.

           Accordingly,

           IT IS HEREBY ORDERED that on or before Thursday, February 28, 2019, Mohave

Transportation Insurance Company shall file a Motion to Substitute the Notice of Removal with a

comprehensive Amended Notice of Removal that adequately alleges the citizenship of Mohave

Transportation Insurance Company and Swift Transportation Co. of Arizona, LLC.

           IT IS FURTHER ORDERED that on or before Monday, March 4, 2019, Mohave

Transportation Insurance Company shall file a memorandum and supporting evidence concerning

whether the amount in controversy requirement of 28 U.S.C. § 1332 is met.

           IT IS FURTHER ORDERED that on or before Monday, March 18, 2019, Plaintiff shall

file either: (1) a Notice stating that Plaintiff agrees that Defendant has established, by a

preponderance of the evidence, that the amount in controversy likely exceeds $75,000.00;20 or (2)

a Motion to Remand.

           The case will be allowed to proceed if jurisdiction is adequately established.




19
   Shelton v. Hallmark Trucking Ins. Co., No. 17-1683, 2018 WL 1998341, at * 4 (M.D. La. March 27, 2018) (quoting
Cole v. Mesilla Valley Transportation, Civil Action No. 16-841, 2017 WL 1682561, at * 5 (M.D. La. March 14,
2017)). This Court also stated that “‘a general review of quantum cases demonstrates that general damages awards
for multiple bulging discs often (if not more often than not) do not exceed $30,000-$45,000, even where the plaintiff
is actually treated with steroid injections.’” Id.
20
     See, Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999).

                                                              5
Signed in Baton Rouge, Louisiana, on February 21, 2019.



                                   S
                                   ERIN WILDER-DOOMES
                                   UNITED STATES MAGISTRATE JUDGE




                                      6
